DETAILED ACTION
This is an allowance of all claims filed on 07/08/2022. Claims 1, 8 and 12 have been amended. Claims 2-3, 13-14 and 19-24 were previously cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites the following allowable limitation: “A method for establishing an index file, comprising: in response to receiving a data block to be stored in a backup file system, determining first verification information for verifying the data block and a first storage address for storing the data block in the backup file system;”
Closest prior art Kokuryo [US 2014/0289475] appears to teach a verification system, determining index entry for the data block and generating a second verification information.
Asano [US 2018/0260334] appears to teach determining an address based on offset and looking up to a table entry.
Yang [US 2019/0243903] appears to teach a first and second hash used for mapping of regions.
However, the prior arts on record are silent about storing the data in ae backup file system and also about historical verification information is determined from previously stored index entries. Based on this rationale, claim 1 and its dependent claims 4-7 are allowed.
Claim 8 recites a method of verifying index file and recites the same allowable subject matter as claim 1. Therefore, claims 8-11 are also allowed.
Claim 12 recites an electronic device to verify index file and recites the same allowable subject matter as claim 1. Therefore, claims 12 and 15-18 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132